558 F.3d 887 (2009)
Mary BULL; Jonah Zern, and all others similarly situated; Laura Timbrook; Leigh Fleming; Charli Johnson; Micky Mangosing; Alexis Bronson; Marcy Corneau; Lisa Giampaoli, Plaintiffs-Appellees,
v.
CITY AND COUNTY OF SAN FRANCISCO; San Francisco County Sheriff's Department; Michael Hennessey, Sheriff; San Francisco County Sheriff's Deputies, Defendants-Appellants.
Mary Bull; Jonah Zern, and all others similarly situated; Laura Timbrook; Leigh Fleming; Charli Johnson; Micky Mangosing; Alexis Bronson; Marcy Corneau; Lisa Giampaoli, Plaintiffs-Appellees,
v.
City and County of San Francisco; San Francisco County Sheriff's Department; Michael Hennessey, Sheriff; San Francisco County Sheriff's Deputies, Defendants-Appellants.
Nos. 05-17080, 06-15566.
United States Court of Appeals, Ninth Circuit.
February 20, 2009.
Mark E. Merin, Esquire, Law Offices of Mark E. Merin, Sacramento, CA, Andrew Charles Schwartz, Casper Meadows *888 Schwartz, PC, Walnut Creek, CA, for Plaintiffs-Appellees.
Robert Andres Bonta, Esquire, David B. Newdorf, Esquire, San Francisco City Attorney's Office, San Francisco, CA, for Defendants-Appellants.
CV-03-01840-CRB/EMC.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.